The defendant’s contention that his guilt of attempted assault in the first degree was not proven beyond a reasonable doubt is without merit. Viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it is legally sufficient to support the defendant’s guilt. With respect to the charge of attempted assault in the first degree, the People proved that the defendant pointed an automatic pistol at a police officer, and that 2 shots, only 1 of which was fired by the officer, were discharged *477during the confrontation. Since intent can be inferred from the defendant’s conduct and the surrounding circumstances (People v Bracey, 41 NY2d 296, 301) it can be concluded that the defendant engaged in conduct calculated to result in serious injury to the police officer. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Additionally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.